     Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                      *             CRIMINAL DOCKET

VERSUS                                        *             NUMBER 17-201

LILBEAR GEORGE, ET AL.                        *             SECTION “I”

    MOTION AND INCORPORATED MEMORANDUM TO COMPEL DISCOVERY

        COMES NOW CHUKWUDI OFOMATA, through undersigned counsel, pursuant to the

Fifth, Sixth and Eighth Amendments to the United States Constitution and Fed. R. Crim. P. 16,

and respectfully moves this Court to order that the government immediately provide all Rule 16

discovery. Mr. Ofomata’s trial is scheduled to commence on June 7, 2021. He cannot possibly

prepare adequately for trial when the government has not produced material to which he is

entitled.

                        Multiple and Repeated Requests for Discovery

        Most of the discovery sought herein was requested at least a year ago. On March 27,

2020, counsel sent the government four letters requesting discovery. Ex. 1. The first of the letters

addressed discovery regarding an alleged 2008 murder that the government intends to introduce

at sentencing. Ex. 1 at 2-3. The second addressed discovery previously requested and not

provided. Ex. 1 at 4-8. The third addressed follow-up to discovery provided. Ex. 1 at 9-10. The

final letter requested discovery not previously requested—although it also qualifies as Rule 16

discovery. Ex. 1 at 11-14.

        In response to these comprehensive requests, on July 3, 2020, the government provided

18 pages of discovery, all concerning examinations and tests covered by Rule 16(a)(1)(F), and all
    Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 2 of 15




involving work performed between 2014 and 2016. Ex. 2. Mr. Ofomata first requested that all

Rule 16(a)(1)(F) material be provided on April 18, 2018. Ex. 6. at 4-8.

       On July 22, 2020, the government responded to requests for discovery sought in one of

the four March 27, 2020 letters—the letter addressing discovery previously sought and not

provided. Ex. 3; see also Ex. 1 at 4-8. It provided three items, one of which was a legible copy of

previously-provided discovery. Ex. 3 at 1.

       On December 18, 2020, counsel for Mr. Ofomata reminded the government that it had

not responded to two of the March 27, 2020 discovery letters. Ex. 4 at 3-9. Counsel notified the

government that they were unsatisfied with its response and also requested that the government

provide material it promised to provide in its July 22, 2020 response. Ex. 4 at 1-3. A second

December 18, 2020 letter made new requests for discovery, asking that it be produced by

January 4, 2021.Ex. 4 at 10-12.

       On February 5, 2021, counsel sent a reminder letter regarding requests made on

December 18, 2020 (including previously-requested discovery) to which the government had not

responded. Ex. 5.

       Most of the requests involve discovery pertaining to the guilt phase of trial, which is

scheduled to commence on June 7, 2021, in less than two months.

                                        Rule 16 Discovery

       Federal Rule of Criminal Procedure 16(a)(1)(A)-(F) requires the government to disclose

certain specified items that are necessary for the defense to prepare for trial. Federal Rule 16

reflects its drafters’ view that broad discovery contributes to the fair and efficient administration

of criminal justice by providing a defendant with enough information to, inter alia, minimize the

undesirable effect of surprise at the trial and otherwise contribute to an accurate determination of

                                                 2
    Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 3 of 15




guilt or innocence. Fed. R. Crim. P. 16 advisory committee’s note to 1975 amendment. The Rule

provides for discovery to the defense of specific categories of evidentiary material, including,

inter alia, books, papers, documents, photographs, data and tangible objects, as well as results or

reports of physical examinations, scientific tests, or experiments. Fed. R. Crim. P. 16(a)(1)(E) &

(F). Such items must be produced if: (1) the requested evidence is material to preparing the

defense, (2) the government intends to use the item in its case-in-chief at trial, or (3) the item was

obtained from or belongs to the defendant. Fed. R. Crim. P. 16(a)(1)(E). Materiality is not

limited to favorable or exculpatory evidence. Rather, it encompasses evidence that is helpful to

the preparation of a defense by permitting the accused to conduct an investigation to 1) attempt

to discredit evidence the government may present at trial; or 2) not present a defense which is

undercut by such evidence. United States v. Marshall, 132 F.3d 63, 67-68 (D.C. Cir. 1998). See

also United States v. Armstrong, 517 U.S. 456, 462 (1996) (explaining that Rule 16’s phrase

“material to the preparation of the defendant's defense” means “the defendant's response to the

Government's case in chief”).

       Discovery has been ongoing in this case since December 2017. Mr. Ofomata and his

codefendants have repeatedly litigated provision of Rule 16 discovery. R. Docs. 115, 361, 411,

421-22, 551, 800. An additional 62 requests to which the government has not responded or has

erroneously refused to respond must be compelled by the Court.

                              Discovery Which Must Be Compelled

   A. March 27, 2020 Request for Discovery Previously Requested

       On March 27, 2020, Mr. Ofomata re-requested discovery previously requested but never

provided. Ex. 1 at 4-8. On July 22, 2020, after responding to some of the requests, the

government said responses to other items were forthcoming. Since that time, and even with

                                                  3
    Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 4 of 15




reminder letters on December 18, 2020, Ex. 4 at 1-3, and February 5, 2021, Ex. 5, the

government has not produced the following items, numbered below by the numbering in the

request letter:

    1) Pursuant to rule 16 (a)(1)(I)(iii) documentation for all examinations or testing
       performed on, or with, any firearm, bullet, magazine or casing, seized from, or is
       attributed to, any defendant and related matter(s). Documentation includes, but is
       not limited to NIBIN reports, IBIS reports, ballistics examinations, firearms
       testing, results, FD-597, (NOPD) chain of custody or similar for the following:
               c) Charter 2000 Revolver & .38 spent casings (#1B188);
               d) Any additional guns seized from and/ or attributed to any defendant.

Ex. 1 at 4. On July 22, 2020, the government promised regarding 1(c) that it would “tender

report(s) related to this firearm and casings should a report exist” and regarding 1(d), first, that

firearms and/or ballistics evidence existed pertaining to “NOPD items D- 05086-16, B-10192-16,

the Charter 2000 Revolver attributed to defendant Esteves, and firearms recovered from the

residence of C. W.” and second, that “[a]ny additional reports relative to firearms and ballistics

which have not been tendered, will be tendered in a subsequent discovery production.” Ex. 3 at

1. Mr. Ofomata requests that the government be ordered to respond as to whether and

what discovery is still outstanding and requests that any outstanding discovery be

produced immediately.

    2) Pursuant to rule 16 (a)(1)(I)(iii), scientific reports of all forensic examination,
       testing and results. Identified reports which are missing include, but are not
       limited to the following:
               a) Louisiana State Police Crime Laboratory Scientific Analysis Reports
               numbers: SP-014869-13-0003, SP-014869-13-0005, SP-014869-13-0006,
               SP-014869-13-0007, SP-014869-13-0011 and any reports performed
               subsequent to SP-014869-0012 or after 11-01-2019;
               e) Fingerprint testing/results associated with evidence item 1B134 (2
               magazines and 60 live rounds with latent prints – associated with AK-47);
               f) DNA testing/results associated with evidence item #B146 (4 DNA
               swabs from 7.62 x 39 Tulammo live cartridges, Tarco magazine, Moe P.
               Magazine 7.62 x 39 seat and bottom-associated with NOPD item #D-
               05086-16).
                                                 4
    Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 5 of 15




Ex. 1 at 5. After providing the first and third reports requested in 2(a), the government responded

that the second and fourth reports requested do not exist. Regarding 2(e) and 2(f), the

government responded that it would “tender report(s) should a report exist.” Ex. 3 at 2-3. It has

failed to either address the existence of or turn over SP-014869-0011 or any reports

subsequent to SP-014869-012 or after 11-01-2019 requested in 2(a). It has failed to address

the existence of material requested in 2(e) and 2(f). Mr. Ofomata requests that the

government be ordered to ascertain and respond whether the requested materials exist,

and if they exist, turn over the requested materials immediately.

   8) Please provide any additional applications for warrants and any responses/returns
      that pertain specifically to property/evidence thought to belong to or associated
      with Chukwudi Ofomata directly, excluding buccal swab(s) previously tendered.

Ex. 1 at 7. The government previously promised on May 21, 2019 that it would move to unseal

applications for search warrants and that “any additional items that are under seal [not already

provided] will be presented to counsel, with the exception of Jencks Act material.” Ex. 3 at 3.

Mr. Ofomata requests that the government be ordered to respond as to whether and what

applications for warrants and returns are still outstanding and requests that any

outstanding discovery be produced immediately.

   9) Notes and administrative paperwork from witness interviews conducted by FBI
      including, but not limited to, notes from Faren Laurence Washington interview on
      02-26-2016 and FD-395 Form.

Ex. 1 at 7. The government responded on July 22, 2020 that “to the extent additional statements

need to be provided, the government will tender the statements of witnesses.” Ex. 3 at 3. Mr.

Ofomata requests that the government be ordered to respond as to whether it believes it




                                                5
     Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 6 of 15




has an obligation to produce the requested material, and should the court determine that it

does, that the government provide it immediately.

          Additionally, the government wrongly refused to provide the following discovery, also

requested on March 27, 2020 (and previously requested), and numbered below by the numbering

in the request letter:

    4) All 302s and Grand Jury testimony pertaining, but not limited, to: Marquita
       Theophile, Cedric Wade, Lydell Hinton, Jamell Hurst, Quincy Jynes, Clarence
       “Smurf” Singleton, India Bell, and SA Rayes.

          Related to informants, the government stated in letter dated May 21, 2019 the
          government will not disclose 302 reports that reveal the identity of government
          informants or cooperating witnesses. However, Informant identities have been
          disclosed at the non-capital defendants’ trial.

Ex. 1 at 6. The government responded that the 302s requested are Jencks Act materials which

would be tendered in accordance with the scheduling order. 1 Regarding grand jury transcripts,

the government stated that it “will make Brady disclosures, should they exist, upon learning of

the information and at a time which permits defense counsel to make use of the information.” Ex.

3 at 3.

          The government is incorrect in stating that the 302s are covered by the Jencks Act. See R.

Doc. 1232 at 44 (Judge Africk finding, pursuant to 18 U.S.C. § 3500, that 302s are not covered

by Jencks Act unless a witness “authored the reports or they are verbatim (or near-verbatim)

summaries of [a witness’s] testimony”). Furthermore, the government responded that should

Brady material exist in grand jury testimony, “upon learning of the information and at a time

which permits defense counsel to make use of the information,” it would turn it over. But the

government has agreed to turn over Brady material “immediately.” R. Doc. 1329 at 2.


1
 The current scheduling order provides that Jencks Act material be provided no later than May 24, 2021. R. Doc.
1329 at 2.
                                                      6
    Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 7 of 15




       Mr. Ofomata requests that the government be ordered to turn over the 302s

requested and Brady material contained in grand jury testimony immediately.

   5) Related to Chase Bank Surveillance videos from 12-18-2013, missing copies of
      enhanced video and examination results/ reports for evidence items #1B159. Or
      alternatively, clarify the evidence item # which correspond to the videos
      previously produced at Bates 000467 and Bates 032538.

       Please Note the following evidence item descriptions:
       − Evidence item #1B158 description is: (U) One (1) DVD copied from
       surveillance video in packet 1A20. FBI Laboratory #HQQ013577.
       − Evidence item #1B159 description is: (U) FBI Lab #: HQQ013034 Derivative
       Evidence- One (1) DVD, Examination Results Copy containing enhanced videos
       & two (2) DVDs containing enhanced videos.

Ex. 1 at 6. The government responded that it is not in possession of an enhanced

surveillance video and that it has provided the video it has in discovery. Ex. 3 at 3. The

answer is non-responsive. Mr. Ofomata requests that the government be ordered to

explain how it is that only one video exists when there are two evidence items,

containing a total of four DVDs, and further, to answer the question regarding

which one of the evidence items was provided to him in discovery.

   10) Documents, videos or photographs related to surveillance of residence of Floyd R.
       Domino Jr. including the original notes which were maintained via 1A envelope
       (Bates #000629). Also, missing “info re: Floyd Domino and Miriam Gibson” which
       was not included in 07-02-2019 production as indicated in correspondence (in
       response to surveillance of 235 Santos St @ Bates #000627).

Ex. 1 at 7. The government responded that the requested information is “not relevant to this

investigation. The government does not intend to use this documentation at trial.” Ex. 3 at 3. The

information is relevant to defense’s ongoing investigation, and indeed, the government has already

provided partial information in discovery, as indicated in the request. Mr. Ofomata requests that

this Court order the government to produce the requested discovery pertaining to Floyd

Domino and Miriam Gibson.


                                                7
    Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 8 of 15




   12) Subpoena return served on JP Morgan Chase Bank related to cards seized or
       attributed to Jasmine Theophile (Loomis000286-289).

Ex. 1 at 7. The government responded that it “is not in possession of the requested

documentation.” Ex. 3 at 3. The subpoena was served by NOPD, a law enforcement agency

involved in the investigation of this case. Regardless of whether the US Attorney is in possession

of the information, it should be produced by the government. Mr. Ofomata requests that the

government be ordered to produce the cards seized or attributed to Jasmine Theophile

pursuant to the NOPD subpoena.

   B. March 27, 2020 New Requests for Discovery

   On March 27, 2020, Mr. Ofomata also requested additional discovery not previously

requested:

   1) All documents and objects in or associated with FBI case #31E-NO-2812506
      (which was consolidated to this case file #192C-3904085 re: serial #410 as
      noted on Bates #034381) that are material to preparing the defense, or that the
      government intends to use at trial, or that belong to Mr. Ofomata and/or his
      codefendants.
   2) All documents and objects in or associated with FBI case #192C-NO-
      3904085- AUTOSHOPHOMICIDE (noted on Bates #049081) that are
      material to preparing the defense, or that the government intends to use at trial,
      or that belong to Mr. Ofomata and/or his codefendants.
   3) All documents and objects in or associated with FBI case #192C-NO-
      3904085- LSPGUNDRUG (as noted on Bates #044444) that are material to
      preparing the defense, or that the government intends to use at trial, or that
      belong to Mr. Ofomata and/or his codefendants.
   4) The government previously provided a listing of all lB items (#1Bl-#1B161)
      in evidence including the descriptions for case #192C-NO-3904085 in
      anticipation of in person evidence inspection that took place in June 2019.
      Please produce updated listing with description for any lB items that have
      been added since review in June/subsequent to evidence item #1B161. Please
      note, we will request follow up visit to review any new evidence items closer
      to trial.

   5) In discovery already produced, there are several references to certain items
                                                8
Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 9 of 15




   placed in lA envelopes and/or lA section of this case file. Please provide
   listing with description of all items and copies and photos for any rule 16
   contents that is contained therein.

6) All evidence, documents, reports for all aggravating factors which the
   government intends to introduce at the penalty phase of trial.

7) Any discovery produced under seal to non-capital codefendants.

8) Four pages provided by Loomis employee Durrell Pellegrin during non-
   capital codefendants' trial which are route reports identifying the
   driver/messenger for route.

9) Recordings of any conversations of FBI, AUSA, ATF, or any other law
   enforcement agency, with informants, plea deals related to this matter, a
   defendant in this matter or witness who may testify in this matter.

10) Recordings of jail calls of all informants. Known informants include Cedric
    Wade, Jamell Hurst and Lydell Hinton.

11) 302's of all interviews during the investigation with witnesses and informants
    not previously tendered, including all internal notes and recordings.

12) Documentation of all NCIC information requests for all infonnants (including,
    but not limited to Cedric Wade, Jamell Hurst and Lydell Hinton) which
    indicate date, time, identity and requesting authority and all returned
    information thereof.

13) Copy of signed Federal Search Warrant (including Affidavit in support of
    Application) for Cedric Wade's home on 1474 N. Roman Street executed in
    July 2016.

14) Photographs and documents pertaining to all items seized during the
    execution of the search warrant at 1474 N. Roman Street in July 2016.

15) For all firearms and ammunition which were seized from Cedric Wade,
    owned or attributed to Cedric Wade during the process of this investigation,
    provide all reports of testing, examination and results including but not
    limited to NIBIN reports, IBIS reports, ballistic and firearms testing/ results,
    ATF trace reports, police reports, reports related to DNA and print testing.

16) All investigatory reports and communications pertaining to Cedric Wade,
    including but not limited to police reports, search warrants, 302's, forensic
    testing.

17) Photographs shown to Jamell Hurst of co-defendants and other individuals in
                                        9
Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 10 of 15




   connection with this investigation.

18) Documentation including photographs, notes, summaries, recordings or
    similar which were developed from the late April 2014 ride where Agent
    Elmer and Jamell Hurst drove around the city pointing out notable locations.

19) All audio recordings of meeting(s) with Jamell Hurst and authorities.

20) All audio of phone conversations recorded from the cell phone issued to
    Jamell Hurst by the FBI or any other law enforcement agency.

21) Documentation and information related to this cell phone provided to Mr.
    Hurst by the FBI or any other law enforcement agency including phone
    number, type of phone, make/ model, when it was provided to Mr. Hurst, and
    when Mr. Hurst returned this equipment.

22) All information and documentation related to Jamell Hurst working as an
    Informant previously with Secret Service and with NOPD.

23) All information and documentation relating to the arrest warrant issued in
    Orleans Parish for Jamell Hurst for aggravated burglary, that was active when
    he was arrested in Brazoria County, TX and subsequently signed up as an
    Informant.

24) All discove1y from Orleans Parish Criminal Court Case #517407 Division H
    and LA Eastern District Case #2:l 6-cr-30, to which Mr. Ofomata was a
    codefendant and Mr. Hinton testified that he had trouble obtaining.

25) Copy of Search Warrant (including Affidavit in support for Application) for
    Lydell Hinton's studio/ home.

26) Documents, pictures and paperwork listing all items seized during execution
    of Search Warrant for Lydell Hinton's home.

27) Documents, information, reports or similar for all evidence seized from and/
    or attributed to Lydell Hinton.

28) For all firearms and ammunition which were seized, owned or attributed to
    the individuals involved in or arrested in connection with NOPD item #B-
    10192-16/ LAED Case #2:16-cr-29, all reports of testing, examination and
    results, including NIBIN reports, IBIS reports, ballistic and firearms testing/
    results, ATF trace reports, police reports, reports related to DNA and print
    testing, or similar from both LSP and NOPD.

29) Extractions, including PDFs of extraction reports, Logical Extractions,
    Physical Extractions, and File system extractions, from all electronic devices
                                         10
Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 11 of 15




   seized, reviewed or attributed to a defendant or witness or related party in this
   matter.

30) All correspondence and documentation with PALANTIR TECHNOLOGIES
    INC. predictive crime reporting related to this case or any co-defendants.

31) Copy of all footage captured at the Chase Bank by Brandon Terrell and Matt
    Gorden on 12-18-2013, whose scene assignment is listed as "First 48" (Bates
    #033073-033074). Also copy any additional footage captured by The First 48
    camera crews related to investigating this incident.

32) NOPD Complete Master file/ detectives case file of the 12-18-2013 Robbery
    Homicide/ L-24488-13.

33) Copy of logbook at NOPD headquarters and interview room for 12-18-2013.

34) Chain of custody for all items in possession of NOPD for firearms testing for
    case #L- 24488-13 or #B-10192-16 or #D-05086-16 or others related to this
    case or attributed to any co-defendant.

35) LSP and/ or NOPD reports for development of Latent prints on #1Bl34 (Sixty
    live rounds with latent prints) and any comparison testing reports.

36) LSP and/ or NOPD reports for preparation/ extraction and testing on 4 swabs
    of DNA from item #1Bl46, including any CODIS hits.

37) Robert Donnell's statement, recorded or otherwise summarized, of when
    (according to the government) "Mr. Donnell finds himself at in the FBI
    agent's office and the photos are on the desk", and "Mr. Donnell asks can he
    see the photos" (Ms. Reed, 10-30-2019 Hearing Transcript, page 11, Lines 19-
    20). Note: Mr. Donnell's summary statements which were previously
    produced could not possibly be this same date, as they do not show Mr.
    Donnell (1) ever at the FBI offices and (2) pre-date the time Mr. Ofomata and
    other codefendants were identified as suspects. See 911 Call on 12-18-2013
    (Bates #001242), an interview at NOPD headquarters on 12-18-2013 (Bates
    #000522- 000523), 302 from Telephonic interview on 12-30-2013 and
    Homicide report (Loomis000029- 30).

38) Copy of statement, recorded or otherwise summarized by 302, which
    describes that photos were shown to Krystal Moore (Reynolds), as noted by
    title of file previously produced "052870-052783_Photos of Tahoe Shown
    Reynolds".

39) A copy of the separate investigative report authored by Agent Elmer, as noted
    on the last page of the Supplemental Homicide Report where it states "This
                                          11
   Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 12 of 15




       investigation is an ongoing joint operation lead NOPD Homicide Detective
       Joseph Jefferson and FBI Special Agent Zachary Elmer. A separate
       Investigative report authored by Agent Elmer will contain additional
       information, not contained in this report... Elmers report will also contain
       interview and information gathering on the lead suspects taken from various
       sources, and any tasks performed by members of the FBI Violent Crime Task
       Force in this Investigation. (#Loomis000111).
Ex. 1 at 11-13. The Government has not ever responded in writing to these March 27, 2020

requests, despite reminders on December 18, 2020 and February 5, 2021 that they were still

outstanding. Exs. 4 and 5. Defense requests that the government be ordered to respond in

writing and produce the discovery sought immediately.

       On March 27, 2020, Mr. Ofomata also requested that the government respond as to

whether all discovery pertaining to alleged 2008 murders and to which he is entitled under Rule

16 and Brady has been provided. Ex. 1 at 2-3. The government has not responded to the request,

despite subsequent reminders on December 18, 2020 and February 5, 2021. See Exs. 4 and 5.

Mr. Ofomata requests that the government be ordered to respond to the request in writing

and produce any outstanding materials immediately following the lifting of the stay

recently ordered by the Court. See R. Doc. 1356.

   C. December 18, 2020 New Requests for Discovery

       Finally, Mr. Ofomata requested a number of additional Rule 16 discovery items for the

first time on December 18, 2020:

   1) Please provide all x-rays and/ or radiographs taken during the post- mortem
      medical examination of Hector Trochez.
          a. According to the testimony of Dr. Erin O’Sullivan at the non-capital
             codefendant’s trial on 11-05-2019, “We x-ray homicide cases to determine
             if there's a recoverable bullet. And when he was x-rayed…” [see Dr.
             O’Sullivan’s testimony on 11-05-2019, page 81, lines 3-4]. Further, the
             Autopsy Protocol of Hector Trochez states “Photographs and radiographs
             of the head and neck are taken. The radiograph of the head shows…” [see
             LOOMIS000370].

                                              12
Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 13 of 15




2) Please provide documents, reports, objects and pictures related to any of these
   retained specimens. This should also detail the current location and condition of
   any retained specimens.
       a. According to the Autopsy protocol of Hector Trochez, “The following
           specimens are retained for further/ future examination: blood, urine,
           vitreous, liver, and formalin-fixed tissue.” [see LOOMIS000363].

3) Policies and procedures for any specimens which were retained from the post-
   mortem examination, including defendant’s access to viewing analyzing any
   retained specimens.

4) Please provide any trajectory diagrams or similar which were created during the
   post- mortem examination of Hector Trochez.

5) Please provide the entire and complete file, including any notes, photograph logs,
   or communication, from the post- mortem examination of Hector Trochez not
   already provided or detailed above.

6) Please provide any and all photographs or visual documentation of the ballistic
   evidence which were recovered from scene, including any photographs taken
   during any examination.
   NOTE: During the defense evidence review at FBI headquarters in June 2019,
   the envelopes containing ballistic evidence (1B116, 1B117, 1B118) remained
   sealed and only the encapsulating envelopes were shown and photographed [see
   BS 034141- 034165].

7) Please provide a copy of any notes, including bench notes, taken during the
   examination of any and all fragments, casings, jackets or ballistic evidence.


8) Please provide the entire case file (“case litigation packet”) for any and all
   firearms or ballistics testing and shooting reconstruction analysis, including any
   communication or supplemental reports.

9) Please provide FBI’s policies and procedures for defendant’s access to viewing
   and analyzing items in evidence, including any ballistic evidence (1B116, 1B117,
   1B118).

10) Please provide these NOPD custody receipts of Exhibits 001-009 and 011-034
    that should account for time period beginning when evidence was recovered to the
    date evidence was relinquished to the FBI (May 5, 2015).
        a. According to FBI 302 [Bates 00597 titled “Transfer of Evidence to FBI”]
            on May 5, 2015, TFO Harris took custody of Exhibits 001- 009 and 011-
            034 from NOPD and was furnished with NOPD custody receipts which
            were then included in the 1A section of this case file.

                                           13
   Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 14 of 15




   11) Please provide the entire LSP casefile for case LSP Laboratory Number SP-
       14869-13 including any photographs, bench notes, communication or
       supplemental reports.

   12) Please provide in their original and native digital format the photographs taken at
       the crime scene by NOPD (022642-022965), and the photographs from the corner
       at the crime scene and during the post- mortem examination of Hector Trochez
       (000376-000433). The government has only provided the files in .PDF format
       only. Please provide these photographs in their original and native digital file
       format, which is described on 302 [see 00600] as being received on 5 disks by
       FBI from NOPD.

   13) Please provide electronic copies, in their native and electronic format, of all 3
       disks in FBI Evidence item #1B159.

   14) Please provide sufficient summaries of all Government Expert’s testimony, if
       testimony at capital trial will be different from letter dated August 2nd, 2019 and
       provided to all defendants with CVs for Experts.

   15) Please provide all standard operating procedures of protocols which were
       governing testing that was done by any Expert and any supplementing changes to
       these procedures and protocols. This should include all testing from all agencies,
       including but not limited to, LSP, NOPD, FBI, Coroner’s Office and related to all
       areas of testing including DNA, Latent Prints, ballistics and firearms.

Ex. 4 at 4-7. Mr. Ofomata requested that the government respond by January 4, 2021. Id. at 7. He

reminded the government of the pending requests on February 5, 2021. Ex. 5. The government

has not responded. Mr. Ofomata requests that the government be ordered to respond and

produce the discovery immediately.

       The Court recently stressed that this case will proceed to guilt-phase trial on June 7, 2021

unless resolved before then. R. Doc. 1356. That is now less than two months away. Mr. Ofomata

cannot adequately prepare for the trial unless all discovery requested is produced immediately.




                                               14
    Case 2:17-cr-00201-LMA-DMD Document 1359 Filed 04/12/21 Page 15 of 15




                                     Respectfully submitted,

/s/ Frank G. Desalvo                                 /s/ Michael P. Ciaccio
Frank G. Desalvo, La. Bar No. 4898                   Michael P. Ciaccio, La. Bar. No. 21428
FRANK G. DESALVO, APLC                               320 Huey P. Long Avenue
739 Baronne Street                                   Gretna, Louisiana 70053
New Orleans, LA 70113                                mpc@ciaccio-law.com
(504) 524-4191
frankd@fdesalvo.com

/s/ Sarah L. Ottinger
Sarah L. Ottinger, La. Bar No. 24589
Attorney at Law
2563 Bayou Road, Second Floor
New Orleans, Louisiana 70119
(504) 258-6537
sottinger1010@gmail.com

                                 Counsel for Chukwudi Ofomata



        CERTIFICATE OF COMPLIANCE WITH LOCAL CRIMINAL RULE 12

       I hereby certify that, pursuant to Local Criminal Rule 12, counsel for the government and

counsel for Mr. Ofomata have conferred (though not in person due to the COVID-19 pandemic)

to attempt to amicably resolve the issues set forth herein and that the parties have been unable to

agree to a resolution.

                                             s/ Sarah L. Ottinger_____
                                             Sarah L. Ottinger


                                CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2021 I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system, which will send a notice of electronic filing to all counsel

of record.

                                                     s/ Sarah Ottinger
                                                     SARAH OTTINGER
                                                15
